Matter of Technology Ins. Co. Inc. v Progressive Max Ins. Co. (2019 NY Slip Op 07864)





Matter of Technology Ins. Co. Inc. v Progressive Max Ins. Co.


2019 NY Slip Op 07864


Decided on October 31, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 31, 2019

Friedman, J.P., Kapnick, Kern, Singh, JJ.


10260 652376/17

[*1] In re Technology Insurance Company Inc., Petitioner-Appellant,
vProgressive Max Insurance Company, Respondent-Respondent.


Marschhausen & Fitzpatrick, P.C., Hicksville (Kevin P. Fitzpatrick of counsel), for appellant.
Carman, Callahan & Ingham, LLP, Farmingdale (Paul A. Barrett of counsel), for respondent.

Order and judgment (one paper), Supreme Court, New York County (Arlene P. Bluth, J.), entered on or about December 8, 2017, which denied the petition to vacate an arbitration award dated February 4, 2017 and dismissed the proceeding, unanimously affirmed, without costs.
The award in this compulsory arbitration was neither irrational nor arbitrary and capricious (see e.g. Matter of Motor Veh. Acc. Indem. Corp. v Aetna Cas. & Sur. Co.,  89 NY2d 214, 223 [1996]; Caso v Coffey,  41 NY2d 153, 158 [1976]). It was rational for the arbitrator to rely on guidance from the Loss Transfer Advisory Committee and the Office of General Counsel, New York State Insurance Department (see Matter of City of Syracuse v Utica Mut. Ins. Co.,  61 NY2d 691, 693 [1984]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 31, 2019
CLERK